Citation Nr: 0008273	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-48 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1972.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a May 1995 rating decision, in 
which the RO denied the veteran service connection for a 
right eye disorder.  The veteran filed an NOD in April 1996, 
and the RO issued an SOC in October 1996.  The veteran filed 
a substantive appeal in December 1996.  In March 1997, the 
veteran testified before a hearing officer at the VARO in 
Winston-Salem.  A Hearing Officer's Decision was issued that 
same month, March 1997.  In March 2000, the veteran testified 
before the undersigned Member of the Board during a Video 
Conference Hearing.  

The Board notes, with respect to the issue on appeal, that 
the veteran's claim, filed in January 1994, was for residuals 
of a right eye injury described as having been incurred in 
May 1971.  As noted above, the RO denied that issue in a May 
1995 rating decision, noting that the veteran's service 
medical records did not document treatment in service for a 
right eye injury or disorder.  A subsequent Hearing Officer's 
decision considered all the pertinent medical evidence of 
record pertaining to both the veteran's eyes, including the 
service medical records documenting a left eye injury.  The 
Hearing Officer determined that there was no nexus evidence 
linking the veteran's current ocular complaints with his eye 
injury suffered during active service in May 1971.  

We are cognizant that the veteran's claim for service 
connection is for residuals of his eye injury suffered in May 
1971.  While he has reported that the injury was to his right 
eye, it appears to have been to his left, based upon a review 
of his service medical records.  Given this fact, the Board 
has chosen to rephrase the issue on appeal as that for 
"residuals of an injury to the left eye," and will assume 
that arguments advanced with respect to a right eye injury 
incurred in May 1971 actually refer to a left eye injury.  As 
we have noted, the Hearing Officer considered in his decision 
the veteran's service medical records also with respect to a 
left eye injury.  Therefore, we find that the veteran will 
not be prejudiced in any way, and our proceeding forward will 
be in the best interest of judicial expediency.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service medical records reflect that the veteran suffered 
an injury to his left eye in May 1971.  

3. There is no competent medical opinion relating the 
veteran's current complaints of left eye dryness, left eye 
infection, or recurrent ocular headaches, to his injury 
suffered in May 1971.  

4. The veteran's contention that he suffers from residuals of 
a left eye injury suffered during active service, is not 
supported by any medical evidence that would render the 
claim for service connection for this disability plausible 
under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for residuals of a left eye injury.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that an induction medical examination in July 1967 revealed 
his distant vision, uncorrected, to be 20/70 in the right eye 
and 20/25 in the left eye, uncorrected.

Medical records during the veteran's active service reflect 
treatment for eye strain and severe headaches in June 1969.  
As a result, he was prescribed glasses.  In October 1970, 
while embarked on the USS Guam (LPH-9), the veteran sought 
treatment for headaches.  On clinical evaluation of the 
veteran's eyes, his pupils were noted to react equally to 
light and his sclera color was normal.  The veteran reported 
that his eyes hurt when he looked far right.  Additional 
treatment records, dated in October 1970, noted the veteran's 
complaints of intermittent headaches, especially over the 
right eye.  The veteran's right upper eyelid was noted not to 
be equal to his left.  An examination later that month 
reflected visual acuity in the right eye as 20/30, and in the 
left eye as 20/20.  In December 1970, the veteran's visual 
acuity in his left eye was reported as 20/25, and his right 
eye as 20/45, corrected to 20/15.  Color perception was 
13/15.  

On May 25, 1971, a treatment record noted that the veteran 
had suffered a laceration to his sclera in his left eye.  The 
examiner's impression was multiple (wood) foreign bodies in 
the subconjunctival area of the left eye.  With respect to 
treatment, all foreign bodies were noted to have been removed 
from the eye, the eye cleaned and treated with antibiotics, 
and a pressure patch applied.  On May 26, 1971, a treatment 
record noted that the veteran's left eye looked good, that 
his pupil was well dilated, and the anterior chamber (A/C) 
was clean.  The pressure patch was reapplied.  On May 27, 
1971, on examination, the veteran's eye was noted to have two 
specs of dirt imbedded in the conjunctiva.  The cornea and 
anterior chamber were reported clear.  On May 28, 1971, the 
veteran's visual acuity was noted as 20-25 in the right eye 
and 20/15 in the left eye.  On clinical evaluation, there was 
gradual healing noted of the conjunctiva of the left eye, and 
treatment with Neosporin eye drops was begun.  A subsequent, 
undated, record noted that the veteran's conjunctiva in his 
left eye was completely healed and the fundus was clear, as 
were the cornea and anterior chamber.  Visual acuity without 
glasses was noted as 20/50 in the right eye, and 20/25 in the 
left eye.  

In November 1971, a Medical Board Report noted that the 
veteran had been found unfit for duty due to shrapnel wounds 
to his right leg and right flank suffered while in Vietnam.  
He was medically separated from service, although there is no 
separation medical examination of record.  

Following his release from active service, the veteran 
underwent a VA medical examination in March 1977.  The 
veteran complained of a pain in his right eye.  Clinical 
findings with respect to the veteran's musculoskeletal system 
were made, but none with respect to either of the veteran's 
eyes.  

Thereafter, in January 1994, the veteran submitted a VA Form 
21-4138 (Statement in Support of Claim) to the RO, in which 
he file a claim, inter alia, for service connection for a 
right eye disability.  He reported that he had injured the 
eye in 1971, and that he was experiencing pain behind the eye 
and also a loss of vision.  

In April 1994, the RO received medical records from the VA 
Medical Center (VAMC) in Durham, dated from December 1993 to 
February 1994.  In particular, a treatment record, dated in 
December 1993, noted the veteran's complaints of right eye 
pain.  In September 1994, the veteran submitted to the RO a 
treatment record from the Carteret Vision Center, dated in 
May 1991.  This record noted the veteran's complaints of 
decreased vision in his right eye.  He reported a history of 
metal damage to the right eye in 1967.  His visual acuity, 
uncorrected, was noted as 20/80 and 20/40, although there is 
no accompanying reference as to which measurement pertains to 
which eye.  

In October 1994, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's report that a 
piece of wood had lodged in and behind his right eye.  Visual 
acuity, corrected, was 20/50 in the right eye and 20/40 in 
the left eye.  On clinical evaluation of the veteran's eyes, 
his eye lids, conjunctiva, cornea, sclera, anterior chamber, 
iris, and lens were all clear.  The veteran's pupils were 
reactive to light.  The examiner's diagnosis was history of 
orbital injury in the right eye, refractive error in both 
eyes, and ocular hypertension.  

In April 1996, the veteran submitted to the RO a statement 
from Joseph Majstoravich, Jr., M.D., dated in December 1995.  
Dr. Majstoravich noted that, when he had examined the veteran 
in May 1981, the veteran had reported suffering shrapnel in 
his right eyelid in 1968 as a result of mortar fire in 
Vietnam.  He indicated that the veteran's prescription for 
his eyeglasses at that time had been changed, and, with the 
new glasses, the veteran's visual acuity was 20/20 in both 
eyes for reading and distance.  On examination in May 1981, 
the veteran's pupils were reactive to light, extraocular eye 
movements were normal, and there was no residual shrapnel in 
the skin of the eyelids.  Furthermore, there was no 
abnormality of the eyes on microscopic evaluation, 
intraocular pressure was normal at 16 in each eye, and a 
dilated funduscopic examination revealed no abnormal 
findings.  

In October 1996, the RO received a medial report from Annette 
Jurado, O.D., of Carteret Vision Center, dated that same 
month.  Dr. Jurado noted that the veteran's history was 
positive for status post multiple foreign bodies to the 
subconjunctival area of the left eye in May 1971.  She 
reported that, during an examination in May 1991, the 
veteran's visual acuity was correctable to 20/20 in both 
eyes, with spectacle lenses.  No other discernable 
abnormalities were found, and intraocular pressure, ocular 
health, and binocularity status were normal.  Dr. Jurado also 
reported that the veteran was seen again in May 1995, and 
visual acuity was found to be 20/20 with spectacle 
correction.  Dr. Jurado noted that, at the time, small lens 
changes were found in both eyes, the right greater than the 
left, similar to beginning stage-I incipient cataracts.  
Assessment of intraocular pressure was normal, and dilation 
revealed no abnormal changes at the retinal/vascular level.  
Dr. Jurado further reported that, at the time of the 
examination, the veteran was on several systemic medications 
which could have resulted in adverse ocular side effects.  

In March 1997, the veteran testified before a hearing officer 
at the VARO in Winston-Salem.  The veteran reported that, 
while stationed at Camp Lejeune in North Carolina, he had 
been out with a detail picking up trash, and when he bent 
down to pick up a piece of paper, a small sapling branch 
stuck him the eye.  The sapling became embedded, and, later 
at a base medical facility, a doctor removed the sapling 
branch.  He also stated that the doctor popped his eye out of 
its socket and cleaned out residual wood that had remained in 
the eye.  The veteran stated that, as a result of the injury, 
his tear duct was damaged and he suffered from a dry eye, as 
well as from eye infections two to three times a year.  

Later that month, March 1997, the veteran submitted 
additional evidence to the RO.  An examination report from 
Dr. Jurado, dated that same month, noted diagnoses of 
compound hyperopic astigmat with presbyopia, correctable to 
20/20 in both eyes with spectacle lenses; early lens changes 
suggesting incipient cataracts in both eyes; lid oil gland 
dysfunction in both eyes, causing a secondary dry eye; and 
choroidal-retinal pigment area of the right eye-very stable.  
In addition, the veteran submitted a duplicate copy of a May 
1971 service medical record, which noted his treatment in 
service for removal of wood debris from his left eye.  

Subsequently, the RO received VAMC Durham medical records and 
examination reports, dated from April 1997 to September 1999.  
While not pertaining to complaints or treatment for the 
veteran's claimed residuals of an eye injury, these records 
reflected treatment for PTSD, cardiac-related disorders, 
colon cancer, diabetes mellitus, and hypertension.  A VA 
general medical examination, in July 1998, reflected the 
veteran's eyes as normal, without evidence of abnormality.  

In March 2000, the veteran testified before the undersigned 
Member of the Board during a Video Conference Hearing.  The 
veteran recounted the medical history regarding his eye 
injury in service, that he had worn an eye patch, and that he 
was treated with pain pills for headaches.  He stated that he 
had experienced pain and migraine headaches ever since the 
eye injury.  He also testified that eyeglass prescriptions 
were frequently changed, and that his right eye did not focus 
properly.  The veteran also reported that he had suffered 
tear duct damage, which resulted in a dry eye and caused 
periodic eye infections.  He stated that he used an 
antiseptic solution to clean out his right eye, and also used 
eye moisture drops.  He also testified that he suffered from 
incapacitating headaches three times a month as a result of 
pain in the right eye.  

In addition, the veteran reported that he had been told by a 
physician that he had damaged tear ducts, and that this had 
caused his dry eye and the sandy-type feeling of the eye 
itself.  He also testified that he had been treated at the 
VAMC in Durham three times in the previous year and a half, 
and would soon be fitted with new glasses.  He further 
indicated that, when his eye became infected, it was treated 
with antibiotic ointment.  He reported no post-service injury 
to his right eye.  

II.  Analysis

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  See also Morton v. West, 12 Vet.App. 477, 480-1 
(1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  

Following a review of the evidence and applicable 
regulations, we find that the veteran has not submitted a 
well-grounded claim for service connection for residuals of a 
left eye injury.  In reaching this conclusion, we note that 
while the veteran has reported that he suffered an injury to 
his right eye in May 1971, his service medical records 
document that the injury was actually to his left eye.  No 
complaints or treatment for a right eye injury are noted.  In 
considering the veteran's contentions with respect to 
residuals of a right eye injury as those for a left eye 
injury, the Board notes that he was noted to complain of 
right eye pain in 1977.  He underwent a VA examination in 
October 1994, and findings reflected refractive error in both 
eyes, as well as ocular hypertension.

We also observe that a medical report from Dr. Majstoravich 
documented the veteran's vision as 20/20 bilaterally with 
corrective spectacles.  An eye examination was reported 
normal, with no complaints or findings of dry eye, eye 
infections, or ocular headaches.  Subsequent medical reports 
from Dr. Jurado revealed a diagnosis of lid oil gland 
dysfunction in both the left and right eye.  This dysfunction 
was not reported as related to service, nor were additional 
complaints or treatment noted for eye infections or ocular 
headaches.  Furthermore, VAMC Durham treatment records, while 
documenting a complaint of left eye pain in December 1993, 
otherwise did not reflect treatment for a left, or right, eye 
disability.  Thus, the record does not contain any competent 
medical evidence relating any current left eye disorder to 
the veteran's left eye injury in May 1971.  

The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, while the veteran's 
service medical records do document treatment for a left eye 
injury in service, there is no competent medical evidence of 
record that the veteran's current complaints, or current 
medical findings pertaining to the veteran's left eye, are 
related to his left eye injury in May 1971.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here, as noted above, while the veteran 
was treated in service for a left eye injury, his first post-
service complaint of eye pain did not occur until 1977, some 
five years after he was separated from active service.  
Furthermore, there is no medical opinion of record relating 
the veteran's current complaints of dry eye, eye infections, 
or ocular headaches, or other clinical findings associated 
with the left eye, to his left eye injury in service.  See 
McManaway v. West, 13 Vet.App. 60, 66 (1999), noting that, 
even where a veteran asserts continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition . . . ."  Thus, the veteran cannot, in 
this case, establish service connection for residuals of a 
left eye injury through 38 C.F.R. § 3.303(b).  

Under the circumstances described above, the Board thus 
concludes that, given that the veteran's first post-service 
complaint of eye pain occurred five years after he separated 
from service, and the lack of any competent medical evidence 
linking his current ocular complaints, or any other clinical 
findings, to his left eye injury in May 1971, he has not 
satisfied the threshold requirement for a well-grounded claim 
as set forth by the Court in Caluza, above.  See Clyburn v. 
West, 12 Vet.App. 296, 301 (1999), holding that continued 
complaints of pain after service do not suffice to establish 
a medical nexus, where the issue at hand is of etiology, and 
requires medical opinion evidence.  Although the veteran is 
competent, as a layman, to testify to the pain he has 
experienced since service, he is not competent to testify as 
to the medical causation or etiology of his current 
conditions.  

The veteran has been very specific in asserting that his 
current complaints of left eye dryness, left eye infection 
and ocular headaches are residuals of his in-service left eye 
injury.  While the Board does not doubt the sincerity of the 
veteran's contentions in this regard, and his belief that he 
suffers from a service-related left eye disorder, our 
decision must be based on competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the 
veteran's current ocular complaints, or other clinical 
findings associated with his left eye, are service-related.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).

The Board further notes that, during his Video Conference 
Hearing, the veteran reported that he had been treated at the 
VAMC Durham three times between 1998-2000.  He stated during 
his hearing that the medical facility issued him new glasses, 
and that he usually was able to get an appointment every six 
months.  The veteran did not testify that a VA physician had 
opined that the veteran's current complaints, and/or 
associated clinical findings, were related to his left eye 
injury in service.  Therefore, after careful review of the 
record, the Board can find no reason that a remand of the 
veteran's appeal, to obtain the additional VAMC Durham 
medical records, would be judicially expedient or otherwise 
result in a different finding.  Thus, such a remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet.App. 203, 207 (1999) (en banc); Soyini v. Derwinski, 
1 Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a residuals of a left eye injury, regardless of the 
fact that he currently is not shown to be suffering from a 
disability that may be service-connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability or disabilities, and that such disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
residuals of a left eye injury must be denied.  See Epps v. 
Gober, supra.


ORDER

Entitlement to service connection for residuals of a left eye 
injury is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

